Order entered July 15, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00047-CV

                      STEVEN K. TOPLETZ, Appellant

                                       V.

 RAYGAN WADLE, AS INDEPENDENT EXECUTOR OF THE ESTATE
               OF LYNDA WILLIS, Appellee

              On Appeal from the 416th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 416-03100-2020

                                    ORDER

      Before the Court is appellant’s July 9, 2021 unopposed motion for a

fourteen-day extension of time to file his brief. We GRANT the motion and

ORDER the brief be filed no later than July 27, 2021


                                            /s/   CRAIG SMITH
                                                  JUSTICE